Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3,5,7-11,13-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) mental processes – concepts performed in the human mind. 
Regarding claim 1, with the exception of the recitation of ‘by a computing device comprising a processor device’, the claim recites mental processes and can be performed in the human mind. If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental processes category unless the claim cannot practically be performed in the mind. See Intellectual Ventures ILLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (“[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.”); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d. 1314, 1324 (Fed. Cir. 2016) (holding that computer implemented method for “anonymous loan shopping” was an abstract idea because it could be “performed by humans without a computer”); Versata Dev. Grp. v. SAP Am., 
A human can ‘receive computing device information about a supported computing device in which a problem was encountered’. A human can ‘receive identification of a designated subset of tags of a plurality of tags’. A human can generate a plurality of results based on an analysis of the computing device information. Given the broadest reasonable interpretation generating a plurality of results based on an analysis is merely making an observation or determination by a comparison. That is mental process performed in the human mind. A human can associate tags of the plurality of tags with the plurality of results by applying templates to the plurality of results to generate a corresponding plurality of formatted results, each template 
Step 2A: Prong two
This judicial exception is not integrated into a practical application because the additional element ‘by a computing device comprising a processor device’ is directed to generic computer components recited at a high-level of generality such that they amount to nothing more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(f)). The additional elements of receiving computing device information about a supported computing device in which a problem was encountered; receiving identification of a designated subset of tags of a plurality of tags; generating a plurality of results based on an analysis of the computing device information; associating tags of the plurality of tags with the plurality of results by applying templates to the plurality of results to generate a corresponding plurality of formatted results, each template including a predetermined set of tags associated with a respective corresponding formatted result; generating a subset of formatted results by Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 119 USPQ2d 1739 (Fed. Cir. 2016).  2106.05(f). Also, the additional elements stated of receiving computing device information about a supported computing device in which a problem was encountered; receiving identification of a designated subset of tags of a plurality of tags; generating a plurality of results based on an analysis of the computing device information; associating tags of the plurality of tags with the plurality of results by applying templates to the plurality of results to generate a corresponding plurality of formatted results, each template including a predetermined set of tags associated with a respective corresponding formatted result; generating a subset of formatted results by discarding each formatted result from the plurality of formatted results that has no associated tags that match a tag in the designated subset of tags; and outputting the subset of formatted results does not integrate a judicial exception into a practical application or provide significantly more because this type of recitation is equivalent to the words "apply it". The specification discloses in paragraph 0019 that technical support engineer performs identifying and resolving problems encountered by computing device of a customer. Considering the claim as a whole, the claim limitations do not reflect an improvement to technology or technical field. The claim does not recite a technological solution to a technological problem. The claim only recites generic problem solving in a generic computing 

Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements ‘by a computing device comprising a processor device’ do not provide significantly more than the recited judicial exception because the additional elements are mere instructions to implement an abstract idea or other exception on a computer and in this case generic computer components (MPEP 2106.05(f)). The specification discloses in paragraph 0019 that technical support engineer performs identifying and resolving problems encountered by computing device of a customer.

Claim 2 recites ‘analyzing the computing device information; and automatically identifying a set of tags based on analyzing the computing device information; and wherein the plurality of tags includes the set of tags’. The analyzing can be performed in the human mind. These limitations are nothing more than making an observation and performing an evaluation or judgement. These additional elements do not integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit. There are no elements that provide “significantly more” than the recited judicial exception.



Claim 5 recites ‘applying the templates to the plurality of results further comprises, for each result: determining a template that corresponds to the result; merging the result with the template to generate a formatted result; identifying the predetermined set of tags associated with the template; and associating the predetermined set of tags with the formatted result’. The applying can be performed in the human mind. These limitations are nothing more than making an observation and performing an evaluation or judgement. These additional elements do not integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit. There are no elements that provide “significantly more” than the recited judicial exception.

Claim 7 recites ‘generating the subset of formatted results comprises: determining, for each formatted result of the plurality of formatted results, whether any tag of the tags associated with the formatted result match any tag in the designated subset of tags; and discarding each formatted result that has no associated tag that 

Claim 8 recites ‘outputting the subset of formatted results comprises causing presentation of the subset of formatted results on a display device’. The outputting can be performed by a human using pen and paper. These additional elements do not integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit. There are no elements that provide “significantly more” than the recited judicial exception.

Claim 9 recites ‘receiving the computing device information comprises receiving system information that identifies memory, processor, and version attributes associated with a running environment of the computing device information’. The receiving can be performed in the human mind. These limitations are nothing more than making an observation. These additional elements do not integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit. There are no elements that provide “significantly more” than the recited judicial exception.


A human can ‘receive computing device information about a supported computing device in which a problem was encountered’. A human can ‘receive identification of a designated subset of tags of a plurality of tags’. A human can generate a plurality of results based on an analysis of the computing device information. Given the broadest reasonable interpretation generating a plurality of results based on an analysis is merely making an observation or determination by a comparison. That is mental process performed in the human mind. A human can associate tags of the plurality of tags with the plurality of results by applying templates to the plurality of results to generate a corresponding plurality of formatted results, each template including a predetermined set of tags associated with a respective corresponding formatted result. Given the broadest reasonable interpretation a human can make an observation of linking a tag with a rule (template). That is mental process performed in the human mind. A human can generate a subset of formatted results by discarding each formatted result from the plurality of formatted results that has no associated tags that match a tag in the designated subset of tags. Given the broadest reasonable interpretation a human can make an observation of discarding a result that is not useful. This is a mental process performed in the human mind. A human can output the subset of formatted results. Given the broadest reasonable interpretation a human can use pen and paper to output results. 
Step 2A: Prong two
Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 119 USPQ2d 1739 (Fed. Cir. 2016).  2106.05(f). Also, the additional elements stated of receiving computing device information about a supported computing device in which a problem was encountered; receiving identification of a designated subset of tags of a plurality of tags; generating a plurality of results based on an analysis of the computing device information; associating tags of the plurality of tags with the plurality of results by applying templates to the plurality of results to generate a corresponding plurality of formatted results, each template 

Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements ‘a computing device comprising a memory and a processor device’ do not provide significantly more than the recited judicial exception because the additional elements are mere instructions to implement an abstract idea or other exception on a computer and in this case generic computer components (MPEP 2106.05(f)). The specification discloses in paragraph 0019 that technical support engineer performs identifying and resolving problems encountered by computing device of a customer.

Claim 11 recites ‘analyze the computing device information; and automatically identify a set of tags based on analyzing the computing device information, and wherein the plurality of tags includes the set of tags’. The analyzing can be performed in the human mind. These limitations are nothing more than making an observation and performing an evaluation or judgement. These additional elements do not integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit. There are no elements that provide “significantly more” than the recited judicial exception.

Claim 13 recites ‘apply the templates to the plurality of results further comprises, for each result: determining a template that corresponds to the result; merge the result with the template to generate a formatted result; identify the predetermined set of tags associated with the template; and associating the predetermined set of tags with the formatted result’. The applying can be performed in the human mind. These limitations are nothing more than making an observation and performing an evaluation or judgement. These additional elements do not integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit. There are no elements that provide “significantly more” than the recited judicial exception.

Claim 14 recites ‘generate the subset of formatted results comprises: determine, for each formatted result of the plurality of formatted results, whether any tag of the tags 

Regarding claim 15, with the exception of the recitation of ‘A computer program product stored on a non-transitory computer- readable storage medium and including instructions to cause a processor device’, the claim recites mental processes and can be performed in the human mind. If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental processes category unless the claim cannot practically be performed in the mind. See Intellectual Ventures ILLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (“[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.”); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d. 1314, 1324 (Fed. Cir. 2016) (holding that computer implemented method for “anonymous loan shopping” was an abstract idea because it could be “performed by humans without a computer”); Versata Dev. Grp. v. SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) (“Courts have examined claims 
A human can ‘receive computing device information about a supported computing device in which a problem was encountered’. A human can ‘receive identification of a designated subset of tags of a plurality of tags’. A human can generate a plurality of results based on an analysis of the computing device information. Given the broadest reasonable interpretation generating a plurality of results based on an analysis is merely making an observation or determination by a comparison. That is mental process performed in the human mind. A human can associate tags of the plurality of tags with the plurality of results by applying templates to the plurality of results to generate a corresponding plurality of formatted results, each template including a predetermined set of tags associated with a respective corresponding 
Step 2A: Prong two
This judicial exception is not integrated into a practical application because the additional element ‘A computer program product stored on a non-transitory computer- readable storage medium and including instructions to cause a processor device’ is directed to generic computer components recited at a high-level of generality such that they amount to nothing more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(f)). The additional elements of receiving computing device information about a supported computing device in which a problem was encountered; receiving identification of a designated subset of tags of a plurality of tags; generating a plurality of results based on an analysis of the computing device information; associating tags of the plurality of tags with the plurality of results by applying templates to the plurality of results to generate a corresponding plurality of formatted results, each template including a predetermined set of tags associated with a respective corresponding formatted result; generating a subset of formatted results by Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 119 USPQ2d 1739 (Fed. Cir. 2016).  2106.05(f). Also, the additional elements stated of receiving computing device information about a supported computing device in which a problem was encountered; receiving identification of a designated subset of tags of a plurality of tags; generating a plurality of results based on an analysis of the computing device information; associating tags of the plurality of tags with the plurality of results by applying templates to the plurality of results to generate a corresponding plurality of formatted results, each template including a predetermined set of tags associated with a respective corresponding formatted result; generating a subset of formatted results by discarding each formatted result from the plurality of formatted results that has no associated tags that match a tag in the designated subset of tags; and outputting the subset of formatted results does not integrate a judicial exception into a practical application or provide significantly more because this type of recitation is equivalent to the words "apply it". The specification discloses in paragraph 0019 that technical support engineer performs identifying and resolving problems encountered by computing device of a customer. Considering the claim as a whole, the claim limitations do not reflect an improvement to technology or technical field. The claim does not recite a technological solution to a technological problem. The claim only recites generic problem solving in a generic computing 

Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements ‘A computer program product stored on a non-transitory computer- readable storage medium and including instructions to cause a processor device’ do not provide significantly more than the recited judicial exception because the additional elements are mere instructions to implement an abstract idea or other exception on a computer and in this case generic computer components (MPEP 2106.05(f)). The specification discloses in paragraph 0019 that technical support engineer performs identifying and resolving problems encountered by computing device of a customer.

Claim 16 recites ‘analyze the computing device information; and automatically identify a set of tags based on analyzing the computing device information, and wherein the plurality of tags includes the set of tags’. The analyzing can be performed in the human mind. These limitations are nothing more than making an observation and performing an evaluation or judgement. These additional elements do not integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit. There are no elements that provide “significantly more” than the recited judicial exception.



Claim 19 recites ‘generate the subset of formatted results the instructions further cause the processor device to: determine, for each formatted result of the plurality of formatted results, whether any tag of the tags associated with the formatted result match any tag in the designated subset of tags; and discard each formatted result that has no associated tag that matches a tag in the designated subset of tags’. The generating can be performed in the human mind. These limitations are nothing more than making an observation and performing an evaluation or judgement. These additional elements do not integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit. There are no elements that provide “significantly more” than the recited judicial exception.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3,6-11,14-16,19 are rejected under 35 U.S.C. 103 as being unpatentable over Heckman et al. (USPN 20170011302A1) in view of Whitner et al. (USPN 20170180187A1).
As per claims 1,10,15, Heckman et al. discloses a method comprising: receiving, by a computing device comprising a processor device, computing device information about a supported computing device in which a problem was encountered (paragraph 0023 -  discloses operational information that is received ); receiving identification of a designated subset of tags of a plurality of tags (paragraphs 0056,0057 – the identification of the subset of tags is based on the filtering of the operational information to generate a subset of operational information). 
Heckman et al. fails to explicitly state generating a plurality of results based on an analysis of the computing device information; associating tags of the plurality of tags with the plurality of results by applying templates to the plurality of results to generate a corresponding plurality of formatted results, each template including a predetermined set of tags associated with a respective corresponding formatted result; generating a subset of formatted results by discarding each formatted result from the plurality of 
Heckman et al. does disclose using the subset of operational information to perform pattern matching with data within a knowledge base to determine or suggest further actions and paragraph 0032 indicates that any and/or all techniques known in the art are able to be used for pattern matching. 
Whitner et al. discloses generating a plurality of results based on an analysis of the computing device information (paragraphs 0051,0052 – the results are from the query of the instance identifier, which is the identifier of the corresponding to the event and its information and the event log); associating tags of the plurality of tags with the plurality of results by applying templates to the plurality of results to generate a corresponding plurality of formatted results, each template including a predetermined set of tags associated with a respective corresponding formatted result (paragraphs 0054 – the associating tags with the results is based on the rule identifiers that were obtained as a result of query of the event log with the selected instance identifier in step 310 and processing of the event received in step 308, paragraph 0053; paragraph 0055 - The templates are the rule identifiers associated with the rules in the rules catalog that are obtained by the querying); generating a subset of formatted results by discarding each formatted result from the plurality of formatted results that has no associated tags that match a tag in the designated subset of tags (paragraph 0055 – only the rules that apply to that rule identifier for the events associated with the instance identifier are retrieved); and outputting the subset of formatted results (paragraph 0056 – the rules, 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have generating a plurality of results based on an analysis of the computing device information; associating tags of the plurality of tags with the plurality of results by applying templates to the plurality of results to generate a corresponding plurality of formatted results, each template including a predetermined set of tags associated with a respective corresponding formatted result; generating a subset of formatted results by discarding each formatted result from the plurality of formatted results that has no associated tags that match a tag in the designated subset of tags; and outputting the subset of formatted results. A person of ordinary skill in the art would have been motivated to have generating a plurality of results based on an analysis of the computing device information; associating tags of the plurality of tags with the plurality of results by applying templates to the plurality of results to generate a corresponding plurality of formatted results, each template including a predetermined set of tags associated with a respective corresponding formatted result; generating a subset of formatted results by discarding each formatted result from the plurality of formatted results that has no associated tags that match a tag in the designated subset of tags; and outputting the subset of formatted results because events are able to be analyzed in order to determine further actions to resolve problems in a system, as disclosed in paragraph 0017.



As per claim 5, Heckman et al. fails to explicitly state wherein applying the templates to the plurality of results further comprises, for each result: determining a template that corresponds to the result; merging the result with the template to generate a formatted result; identifying the predetermined set of tags associated with the template; and associating the predetermined set of tags with the formatted result.
Heckman et al. does disclose using the subset of operational information to perform pattern matching with data within a knowledge base to determine or suggest further actions and paragraph 0032 indicates that any and/or all techniques known in the art are able to be used for pattern matching. 
Whitner et al. discloses wherein applying the templates to the plurality of results further comprises, for each result: determining a template that corresponds to the result; merging the result with the template to generate a formatted result; identifying the predetermined set of tags associated with the template; and associating the predetermined set of tags with the formatted result.



As per claim 6, Heckman et al. discloses further comprising: accessing a mapper that contains a plurality of predetermined subject fields (paragraph 0056 – correlation framework is the mapper); accessing the computing device information (paragraph 0056 – correlation framework receiving the operational information); automatically analyzing the computing device information to identify values for at least some of the predetermined subject fields (paragraph 0057 – filtering the operational data into subsets); and modifying the mapper to include values for the at least some of the predetermined subject fields (paragraph 0057 – the data fields can consist of integers and other values that are taken into account by the filter, see time for timestamp. Paragraph 0054 discloses a log level which consists of an integer and paragraph 0048 discloses the data fields contain values).

As per claims 7,14,19, Heckman et al. fails to explicitly state wherein generating the subset of formatted results comprises: determining, for each formatted result of the 
	Heckman et al. does disclose using the subset of operational information to perform pattern matching with data within a knowledge base to determine or suggest further actions and paragraph 0032 indicates that any and/or all techniques known in the art are able to be used for pattern matching.
	Whitner et al. discloses generating the subset of results comprises: generating the subset of formatted results comprises: determining, for each formatted result of the plurality of formatted results, whether any tag of the tags associated with the formatted result match any tag in the designated subset of tags (paragraphs 0051,0052 – the results are from the query of the instance identifier, which is the identifier of the corresponding to the event and its information and the event log and the events that correlate to the instance identifier); and discarding each formatted result that has no associated tag that matches a tag in the designated subset of tags (paragraphs 0051,0052 – the results are from the query of the instance identifier, which is the identifier of the corresponding to the event and only the events pertaining to the requested instance identifier are the results)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have generating the subset of results comprises: determining, for each result of the plurality of results, whether any tag of the tags associated with the result match any tag in the designated subset of tags; and discarding each result that has no associated tag that matches a tag in the designated 

As per claim 8, Heckman et al. fails to explicitly state wherein outputting the subset of formatted results comprises causing presentation of the subset of formatted results on a display device.
Heckman et al. does disclose after the correlation framework determines subsequent actions, the information is transmitted to the user.
Whitner et al. discloses outputting the subset of results comprises causing presentation of the subset of results on a display device (paragraph 0031 – obtained information related to events and rules that caused the alarm may be displayed by a user interface).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have outputting the subset of formatted results comprises causing presentation of the subset of formatted results on a display device. A person of ordinary skill in the art would have been motivated to have outputting the subset of formatted results comprises causing presentation of the subset of formatted results on a display device because the information is able to be viewed by a user.

Claim 3  is rejected under 35 U.S.C. 103 as being unpatentable over Heckman et al. in view of Whitner et al. in further view of Shanmugasundaram et al. (USPN 9104573B1)
As per claim 3, Heckman et al. and Whitner et al. fail to explicitly state causing presentation of a user interface on a display device that depicts each tag of the plurality of tags; and receiving user input that identifies the designated subset of tags.
Heckman et al. does disclose after the correlation framework determines subsequent actions, the information is transmitted to the user.
	Shanmugasundaram et al. discloses causing presentation of a user interface on a display device that depicts each tag of the plurality of tags (column 10, lines 6-10 – discloses a tags menu that is used to select tags); and receiving user input that identifies the designated subset of tags (column 10, lines 6-10 – a user is able to select a tag).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have causing presentation of a user interface on a display device that depicts each tag of the plurality of tags; and receiving user input that identifies the designated subset of tags. A person of ordinary skill in the art would have been motivated to have causing presentation of a user interface on a display device that depicts each tag of the plurality of tags; and receiving user input that identifies the designated subset of tags because a user is able to match tags with events in a log file as is indicated in column 9, lines 55-63.

9  is rejected under 35 U.S.C. 103 as being unpatentable over Heckman et al. in view of Whitner et al. in further view of Saguiguit et al. (USPN 7934261B1).
As per claim 9, Heckman et al. discloses wherein receiving the computing device information comprises receiving system information that identifies version attributes associated with a running environment of the computing device information (paragraph 0042 – serviceID is the version attribute).
	Heckman et al. and Whitner et al. fail to explicitly wherein receiving the computing device information comprises receiving system information that identifies memory, processor attributes associated with a running environment of the computing device.
	Heckman et al. does disclose the data structures which include operation formation may include a variety of data and data fields relevant to events as disclosed in paragraph 0037 and paragraph 0047.
	Saguiguit et al. discloses receiving the computing device information comprises receiving system information that identifies memory, processor attributes associated with a running environment of the computing device in column 3, lines 57-60 – the collector tool logs system information pertaining to memory and processors.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have receiving the computing device information comprises receiving system information that identifies memory, processor attributes associated with a running environment of the computing device. A person of ordinary skill in the art would have been motivated to have receiving the computing device information comprises receiving system information that identifies memory, 


Claims 5,13,18 has no prior art rejection. The closest prior art to this limitation is A survey of large-scale analytical query processing in MapReduce. This reference contains mapping and merging of data but not the specifics of the claimed limitations.

Response to Arguments
Applicant’s arguments and amendments with respect to the rejection(s) of the claim(s) have been fully considered. However, upon further consideration, a new ground(s) of rejection is made in view of the claim limitations that were claim objections that were added to the independent claims and a 101 rejection has been made. Please see the above rejection.

	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yolanda L Wilson whose telephone number is (571)272-3653.  The examiner can normally be reached on M-F (7:30 am - 4 pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Yolanda L Wilson/Primary Examiner, Art Unit 2113